Citation Nr: 1414607	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-22 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for osteoarthritis of the right shoulder, status post arthroplasty. 

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for osteoarthritis of the left shoulder, status post arthroplasty, and if so, whether service connection is warranted. 

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:  Brian L. Marlowe, Attorney



ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had a period of active duty for training from September 1982 to January 1983, and he was a member of the United States Army Reserve until September 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In his May 2010 substantive appeal (VA Form 9), the Veteran requested a personal hearing before a Decision Review Officer (DRO), sitting at the RO. The record reflects that the Veteran failed to report for his scheduled hearing. See Veterans Appeals Control and Locator System (VACOLS). As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to be withdrawn. See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2012). 

In August 2011, the Board reopened the claim of service connection for osteoarthritis of the right shoulder, status post arthroplasty, and then remanded that claim along with whether new and material evidence had been received to reopen the claims of service connection for osteoarthritis of the left shoulder, status post arthroplasty, and an acquired psychiatric disorder as inextricably intertwined claims. In a June 2012 supplemental statement of the case (SSOC), the Appeals Management Center (AMC) denied the service connection for osteoarthritis of the right shoulder, status post arthroplasty claim, and declined to reopen the service connection for osteoarthritis of the left shoulder, status post arthroplasty, and acquired psychiatric disorder claims. 

In July, August, and November 2012 the Veteran submitted additional pertinent evidence in support of his claims which will be addressed in the remand that follows. See 38 C.F.R. §§ 19.37, 20.1304 (2012). 

The record shows that in July 2012, a private attorney began correspondence with VA implying representation of the Veteran concerning his claims on appeal. However, upon further review, records showed that the named attorney had not filed an application for accreditation as provided in 38 C.F.R. § 14.629 (2013). The Veteran was notified of this oversight in a September 2013 letter from the Board, and given the afforded the opportunity to appoint an accredited representative or attorney. He was afforded 30 days to respond. 

Subsequently, the Board notes that of record is a VA Form 21-22a (Appointment of Individual as Claimant's Representative), signed in October 2013 by the Veteran and his attorney whom is now listed on the front page. Previously a representative had not been appointed. 

In December 2013, the Board received a request for records from the Veteran's appointed attorney, considered a request for assistance under the Freedom of Information Act (FOIA). In March 2014, the Board responded, forwarding the requested records. 

The issues of new and material evidence to reopen the claims for service connection for a left shoulder disorder and for an acquired psychiatric disorder, along with entitlement to service connection for a right shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO. 


REMAND

Additional evidence submitted in support of the Veteran's claims was received at the Board in July, August, and November 2012. This evidence, not previously considered, consists of statements from the Veteran concerning his claims, but also private clinical findings dating from September 2011 through September 2012 pertaining to his right and left shoulder disorders, and also referencing his psychiatric disorder. 

The Board considers this additional evidence as pertinent to the Veteran's claims, but there was no accompanying waiver indicating that he wanted the Board, rather than the RO/AMC, to initially consider this additional evidence. See 38 C.F.R. §§ 19.31, 20.800, 20.1304. So, in May 2013, the Board sent him a letter explaining that he could have the RO consider this evidence in the first instance or alternatively waive this right and allow the Board to initially consider this evidence. 

In June 2013 responses, the Veteran indicated that he wanted his case remanded to the RO (AOJ) for initial review and consideration of this additional evidence. 38 C.F.R. §§ 20.800, 20.1304 (2013). As a result, the Board must remand this case to the RO (the Agency of Original Jurisdiction (AOJ)) for initial review and consideration of this additional evidence. Id.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims in light of all additional evidence received since the most recent, June 2012 supplemental statement of the case (SSOC). This includes, in particular, private medical records dated from September 2011 through September 2012, and statements from the Veteran, received at the Board in July, August, and November 2012. If his claims continue to be denied, send him another SSOC addressing all of this additional evidence and give him time to respond to this additional SSOC before returning the file to the Board for further appellate consideration of his claims.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

